NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        05-7189



                                CATHLEEN E. GOLDEN,

                                                             Claimant-Appellant,
                                            v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.




      John F. Cameron, of Montgomery, Alabama, argued for claimant-appellant.

       Michael S. Dufault, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were Peter D. Keisler, Assistant Attorney General,
David M. Cohen, Director, and Donald E. Kinner, Assistant Director. Of counsel on the
brief were David R. McLenachen, Deputy Assistant General Counsel, and Y. Ken Lee,
Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       05-7189


                               CATHLEEN E. GOLDEN,

                                                             Claimant-Appellant,

                                           v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


                           __________________________

                              DECIDED: April 20, 2007
                           __________________________

Before NEWMAN, MAYER, and LINN, Circuit Judges.

PER CURIAM.

         Cathleen E. Golden appeals the final judgment of the United States Court of

Appeals for Veterans Claims, which dismissed her appeal from the Board of Veterans’

Appeals for lack of jurisdiction based on the failure to timely file a notice of appeal.

Golden v. Principi, No. 04-1385 (Vet. App. Mar. 16, 2005).      In so doing, the court

rejected her equitable tolling argument. We vacate the court’s judgment and remand

the case for reconsideration in light of Barrett v. Nicholson, 466 F.3d 1038 (Fed. Cir.

2006).